



COURT OF APPEAL FOR ONTARIO

CITATION:
Gacanin v. Macedo, 2012
    ONCA 246

DATE: 20120417

DOCKET: C54276

Laskin, Goudge and Rouleau JJ.A.

BETWEEN

Vera Gacanin

Applicant (Appellant)

and

David Macedo

Respondent (Respondent)

Evelyn Kohn Rayson and Eli Antel, for the appellant

Kristy Maurina, for the respondent

Milton A. Davis and Robert MacDonald, for Be There
    Promotions 2006 and John Tasikas

Heard: April 13, 2012

On appeal from the order of Justice Frances P. Kiteley of
    the Superior Court of Justice, dated August 29, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We agree with Kiteley J. that neither Be There nor Mr. Tasikas is a necessary
    and proper party in this matrimonial litigation.  The appellant does not seek
    an interest in Be There.  She seeks only a monetary equalization payment.  The
    proposed added parties are not needed to adjudicate that issue.

[2]

Because of our conclusion on this ground, we do not have to address the
    applicability of the limitation period.

[3]

The appeal is dismissed with costs of $6,000, inclusive of disbursements
    and applicable taxes payable to Be There and Mr. Tasikas


